Filed 10/20/22 P. v. Espinosa CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                  B313935

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. YA093871)
         v.

CUSTODIO ESPINOSA,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Hector M. Guzman, Judge. Affirmed as
modified.
      Laurie Wilmore, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Kenneth C. Byrne and Allison H.
Chung, Deputy Attorneys General, for Plaintiff and Respondent.
                      I. INTRODUCTION

      Defendant Custodio Espinosa appeals from a judgment
following a limited remand in which the trial court declined to
exercise its discretion to strike a firearm enhancement but did
exercise its discretion to strike a prior serious felony
enhancement. Defendant contends that the court erred by failing
to sentence him on count 2 and to award him the correct amount
of presentence credits. He also contends that his trial counsel
provided ineffective assistance by failing to apprise the court that
defendant had previously been sentenced on count 2 to six
months in county jail. We will modify the sentence for defendant
to receive the correct presentence credits. We otherwise affirm.

                       II. BACKGROUND

A.    Criminal Conviction and Initial Sentence

      On October 25, 2016, a jury convicted defendant of second
degree robbery (count 1; Pen. Code,1 §§ 211, 212.5, subd. (c)), a
felony, and carrying a switchblade knife on his person (count 2;
§ 21510, subd. (b)), a misdemeanor. The jury also found true the
allegation that defendant personally used a handgun during the
robbery (§ 12022.53, subd. (b)). The trial court found true the
allegation that defendant had a prior serious felony conviction
(§ 667, subd. (a)(1)) and the allegation that he had two prior
separate prison terms (§ 667.5, subd. (b)). (People v. Espinosa
(May 16, 2018, B281664) [nonpub. opn.] (Espinosa I).)


1     Further statutory references are to the Penal Code.




                                 2
      On March 27, 2017, the trial court sentenced defendant to
27 years in prison and six months in county jail, consisting of the
following consecutive terms: the high term of five years for
robbery, doubled to 10 years pursuant to the Three Strikes law; a
10-year term for the firearm enhancement; a five-year term for
the prior serious felony enhancement; two one-year terms for the
prior separate prison term enhancement; and six months for
carrying the switchblade knife.

B.    Espinosa I

       Defendant appealed, arguing, among other things, that the
cause should be remanded for the trial court to exercise its
discretion to dismiss the firearm enhancement under section
12022.53, subdivision (h), as amended by Senate Bill No. 620
(Stats. 2017, ch. 682, § 2). (Espinosa I, supra, B281664.)
       On May 16, 2018, this court issued its opinion in Espinosa
I, supra, B281664 which modified the judgment to strike one of
the prior separate prison term enhancements and remanded the
cause for the trial court to exercise its discretion whether to
strike or dismiss the firearm enhancement. We otherwise
affirmed the judgment and stated in the disposition that: “On
remand the trial court may, if it so chooses and within the
confines of . . . section 1385, exercise its discretion regarding
whether to strike defendant’s . . . section 12022.53, subdivision
(b) firearm enhancement.” (Espinosa I, supra, B281664.)




                                 3
C.    Hearing on Remand Following Espinosa I

       On January 1, 2019, Senate Bill No. 1393 took effect and
amended sections 667 and 1385 to provide trial courts with
discretion to strike a prior serious felony enhancement. (Stats.
2018, ch. 1013, §§ 1, 2.)
       On February 4, 2019, defendant filed a motion to strike the
firearm and prior serious felony enhancements and submitted
exhibits in support. At a hearing on February 4, 2019, defense
counsel argued that the trial court should exercise its discretion
to strike the sentencing enhancements because defendant had
tried to improve himself while incarcerated. (People v. Espinosa
(Aug. 11, 2020, B296202) [nonpub. opn.] (Espinosa II).)
       The trial court declined to strike the enhancements, stating
that although defendant’s conduct while incarcerated was
“‘commendable—and I have reviewed all the documentation that
[defense counsel] gave me—that is, in this court’s opinion, not
relevant . . . on the issue of whether it would utilize [its]
discretion [to strike the sentencing enhancements].’”2
(Espinosa II, supra, B296202.)

D.    Espinosa II

       Defendant appealed, arguing, among other things, that the
trial court abused its discretion by refusing to consider
defendant’s rehabilitation following the initial sentencing
hearing. (Espinosa II, supra, B296202.)

2    Defendant’s abstract of judgment filed February 22, 2019,
was amended to indicate that both one-year prior prison term
enhancements were stricken.




                                 4
      On August 11, 2020, we issued our opinion in Espinosa II,
supra, B296202 in which we agreed that the trial court erred by
refusing to consider defendant’s conduct after the initial
sentencing. In our disposition, we stated: “The judgment is
vacated and remanded so that the court may consider whether to
exercise its discretion to strike the firearm (§ 12022.53, subd. (b))
and prior serious felony (§ 667, subd. (a)(1)) enhancements in
accordance with this opinion.” (Espinosa II, supra, B296202.)

E.    Hearing on Remand Following Espinosa II

      On June 29, 2021, defense counsel filed a supplement to
defendant’s 2019 motion to strike the firearm and prior serious
felony enhancements. The supplement noted that both
enhancements had been “imposed as part of his sentence of 27
[years], and 6 months after the jury rendered its verdict on
October 25, 2016.” The supplement included numerous exhibits
and a handwritten letter from the defendant.
      On July 8, 2021, the trial court conducted a hearing
pursuant to our remand order. The court stated that it had
reviewed the submissions and was not inclined to strike the gun
enhancement, but was inclined to strike the prior serious felony
enhancement and reduce defendant’s sentence on count 1. It
acknowledged, however, that it was “not so clear” that it had
authority to reduce the sentence on that count. Following
argument by counsel and hearing from defendant and his sisters,
the court stated the following: “I recognize that initially
[defendant] was sentenced to 27 years in state prison. That was
a reasonable sentence by Judge Van Sicklen [who initially
sentenced defendant on March 27, 2017]. I agreed with that




                                  5
sentence back when this matter was in front of the court the first
time.” The court expressed its view that based on “the
underlying facts of this case,” it would be inappropriate to strike
the weapons enhancement but that it would “strike the five-year
prior.” As to resentencing defendant on count 1, the court
continued, “I think I’m on firm ground in resentencing to revisit
the triad [on count 1], and I’m going to do that.” The court did
not specifically mention count 2 but added, “I’m going to follow
exactly the same sentencing position that Judge Van Sicklen
took, with the exception of I am striking the . . . five-year prior
conviction. I’m also imposing the low term of two years and
doubling that to four, so instead of the ten years that was
initially imposed, which was the five years doubled, it is four
years. [¶] The court also imposes the gun enhancement of ten
years, so it’s 14 years instead of the 27 . . . .” The court then
awarded defendant 33 days of custody credit.
       The minute order and second amended abstract of
judgment stated that the court awarded defendant 341 days of
presentence credit. The minute order also provided: “All other
terms and conditions imposed on March 27, 2017, remain as
previously ordered.” Attached to the second amended abstract of
judgment was a document entitled “OTHER ORDERS,” which
stated: “Defendant was convicted on count 2: [section] 21510[,
subdivision] (b), a misdemeanor. Defendant sentenced to serve
[six] months in Los Angeles County jail. Time may be served in
any penal institution and is to run consecutive to base term 01
for a total state prison sentence imposed of 14 years and 6
months.” Defendant timely appealed.




                                 6
                        III. DISCUSSION

A.    Sentencing on Count 2

      Defendant argues that the trial court failed to sentence him
on the misdemeanor conviction for count 2.3 He alternatively
argues that because the minute order does not accurately reflect
the court’s oral pronouncement of judgment on count 2, the court
imposed an unauthorized sentence. Finally, he contends that the
court abused its discretion on remand because it did not
understand that defendant had previously been sentenced to six
months on count 2 or that it was resentencing defendant to six
months on count 2.
       Contrary to defendant’s contention, the record reflects that
the trial court orally pronounced defendant’s sentence for count 2
when it stated it was “going to follow exactly the same sentencing
position that Judge Van Sicklen took [on March 27, 2017] . . . .”
That sentence included six months in county jail for count 2.
       We also disagree with defendant’s characterization of the
minute order as conflicting with the oral pronouncement of
sentence. The minute order provided that the “TOTAL
AGGREGATE TERM OF IMPRISONMENT FOR BASE COUNT

3     The Attorney General counters that the trial court lacked
jurisdiction to resentence defendant on count 2 because of the
limited nature of our disposition, which remanded the cause only
for the court to exercise its discretion regarding the imposition of
the sentencing enhancements. We note that the Attorney
General does not appeal from the court’s resentencing of
defendant on count 1. For purposes of this opinion, we will
assume, without deciding, that the court had jurisdiction to
reconsider defendant’s sentence on both counts 1 and 2.




                                 7
(01) IS 14 YEARS. [¶] . [¶] “ALL OTHER TERMS AND
CONDITIONS IMPOSED ON MARCH 27, 2017, REMAIN AS
PREVIOUSLY ORDERED.” That previous term necessarily
included a six-month jail sentence on count 2. The second
amended abstract of judgment also reflected that defendant’s
sentence included six months in county jail for the conviction on
count 2. Accordingly, the minute order and the second amended
abstract of judgment were consistent with the court’s oral
pronouncement.
      Finally, we reject defendant’s contention that the trial
court abused its discretion on remand because it misunderstood
that defendant’s aggregate sentence included the previously
imposed six months in county jail.4 The court’s statements
regarding defendant’s sentence of “27 years in state prison” were
accurate as the additional six-month period was a county jail
term. Moreover, the second amended abstract of judgment,
which included a six-month term on count 2, belies defendant’s
contention that the court did not understand that his sentence
would include this term. Finally, even if there were any
ambiguity on this issue, “to the extent the record is ambiguous,
the court is presumed to have properly performed its official
functions in the absence of evidence to the contrary.” (People v.
Barber (2020) 55 Cal.App.5th 787, 814.)

4       Defendant cites to four statements by the court: “[H]e was
sentenced to 27 years back by Judge Sicklen . . .”; “I recognize
that initially [defendant] was sentenced to 27 years in state
prison”; “I am taking a number of extraordinary steps to get to
this point from what was the 27-year-sentence to begin with”;
and “[t]he Court also imposes the gun enhancement of [10] years,
so it’s 14 years instead of the 27, and I know he has some time in
already.”




                                8
B.    Ineffective Assistance of Counsel

       Defendant also argues that trial counsel provided
ineffective assistance by failing to correct the trial court’s
purported misstatements about defendant’s prior aggregate
sentence as being 27 years rather than 27 years and six months.
As an initial matter, counsel had already informed the court in
defendant’s supplement that the two sentencing enhancements
had been “imposed as part of his sentence of 27 [years], and 6
months . . . .” Moreover, as we discuss above, the evidence does
not support defendant’s contention that the court did not
understand defendant’s prior sentence or that it was imposing a
six-month sentence on count 2. Thus, counsel was not ineffective
in failing to object to any such mistake by the court. (See People
v. Thompson (2010) 49 Cal.4th 79, 122 [“Counsel is not ineffective
for failing to make frivolous or futile motions”].)5

C.    Presentence Credit

      Finally, defendant contends the trial court erred by not
awarding him the correct amount of presentence credit.
Respondent concedes that defendant should be awarded 1,871
days of presentence credit, consisting of 1,831 actual custody days

5      We remind defendant’s appellate counsel that an
unpublished opinion must not be cited or relied upon unless it “is
relevant under the doctrines of law of the case, res judicata, or
collateral estoppel” or “is relevant to a criminal or disciplinary
action because it states reasons for a decision affecting the same
defendant or respondent in another such action.” (Cal. Rules of
Court, rule 8.1115(b).) The Rules of Court do not authorize
citation to an unpublished opinion for any other reason.




                                 9
and 40 days of conduct credit. We agree and will correct
defendant’s presentence credit by modification. (People v.
Harbison (2014) 230 Cal.App.4th 975, 986.)




                               10
                       IV. DISPOSITION

      The judgment is modified to reflect a total of 1,871 days of
presentence credit, comprised of 1,831 actual custody days and 40
days of conduct credit. The trial court is directed to amend the
abstract of judgment to reflect this modification and to send the
amended abstract of judgment to the Department of Corrections
and Rehabilitation. As so modified, the judgment is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                          KIM, J.

      We concur:




            BAKER, Acting P. J.




            MOOR, J.




                               11